



Exhibit 10.2




THIRD AMENDMENT AGREEMENT
THIRD AMENDMENT AGREEMENT dated as of June 28, 2018 (this “Agreement”), among
Olin Corporation, a Virginia corporation (the “Company”), Olin Canada ULC, an
unlimited company amalgamated under the laws of Nova Scotia (the “Canadian
Borrower”), Blue Cube Spinco LLC, a Delaware limited liability company (formerly
known as Blue Cube Spinco Inc.) (the “Spinco Borrower” and collectively with the
Company and the Canadian Borrower, the “Borrowers”), the Lenders referred to
below who have delivered signature pages hereto and Wells Fargo Bank, National
Association, as administrative agent under the Existing Credit Agreement
referred to below (in such capacity, the “Administrative Agent”).
A.Pursuant to that certain Amendment Agreement dated as of June 23, 2015 (the
“First Amendment Agreement”) among the Borrowers, the lenders party thereto and
the Administrative Agent, the parties to the Amendment Agreement agreed to the
terms of the Amended and Restated Credit Agreement, dated as of October 5, 2015
(as further amended by that certain Second Amendment Agreement dated as of March
9, 2017 by and among the Borrowers, the lenders party thereto (the “Lenders”)
and the Administrative Agent, the “Existing Credit Agreement”)), by and among
the Borrowers, the Lenders and the Administrative Agent, pursuant to which the
Lenders have extended, and have agreed to extend, credit to the Borrowers. The
Existing Credit Agreement as amended by this Agreement is hereinafter referred
to as the “Credit Agreement”.
B.The Borrowers have requested, and subject to the terms and conditions set
forth herein, the Lenders party hereto have agreed, to amend the Existing Credit
Agreement as set forth herein.
C.Accordingly, in consideration of the mutual agreements contained herein and
other good and valuable consideration, the sufficiency and receipt of which are
hereby acknowledged, the parties hereto hereby agree as follows:
SECTION 1.    Defined Terms. Capitalized terms used but not defined herein shall
have the meanings given to them in the Existing Credit Agreement. The rules of
interpretation set forth in Section 1.02 of the Existing Credit Agreement are
hereby incorporated by reference herein, mutatis mutandis.
SECTION 2.    Amendments to Existing Credit Agreement. The parties hereto hereby
agree that, effective as of the Third Amendment Effective Date (as defined
below):
(a)Section 1.01 of the Existing Credit Agreement is hereby amended to insert the
following new definitions in their correct alphabetical order:
“Beneficial Ownership Certification” means a certification regarding beneficial
ownership as required by the Beneficial Ownership Regulation.
“Beneficial Ownership Regulation” means 31 CFR § 1010.230.
“Benefit Plan” means any of (a) an “employee benefit plan” (as defined in ERISA)
that is subject to Title I of ERISA, (b) a “plan” as defined in Section 4975 of
the Code or (c) any Person whose assets include (for purposes of ERISA Section
3(42) or otherwise for purposes of Title I of ERISA or Section 4975 of the Code)
the assets of any such “employee benefit plan” or “plan”.
“Fitch” means Fitch Ratings, Inc. and any successor thereto.
“PTE” means a prohibited transaction class exemption issued by the U.S.
Department of Labor, as any such exemption may be amended from time to time.


1

--------------------------------------------------------------------------------





(b)Section 1.01 of the Existing Credit Agreement is hereby amended by restating
the definition of “Investment Grade Rating” in its entirety as follows:
“Investment Grade Rating” means a corporate credit rating and/or family rating
and/or issuer default rating, as applicable, of any two of the following: BBB-
or higher by S&P, Baa3 or higher by Moody’s and/or BBB- or higher by Fitch.
(c)Section 4.01 of the Existing Credit Agreement is hereby amended:
(i)
By amending and restating clauses (a) and (b) in their entirety as follows:

“(a)    Each Borrower is a corporation or other organization duly organized,
validly existing and in good standing under the laws of the jurisdiction of its
incorporation or organization indicated at the beginning of this Agreement, has
all requisite corporate or other organizational power and authority to conduct
its business, to own its properties and assets as it is now conducted and as
proposed to be conducted and is qualified or licensed to do business as a
foreign corporation or organization in good standing in all jurisdictions in
which the conduct of its business requires it to so qualify or be licensed
except where the failure to do so, individually or in the aggregate, could not
reasonably be expected to materially and adversely affect the ability of such
Borrower to perform its obligations under any Loan Document.
(b) The execution, delivery and performance by each Borrower of the Loan
Documents to which it is a party, including such Borrower’s use of the proceeds
hereof, are (i) within such Borrower’s corporate or other organizational powers,
have been duly authorized by all necessary corporate or other organizational
action, and (ii) do not (x) contravene such Borrower’s charter, articles,
by-laws or other organizational documents or (y) contravene law (including
Regulations T, U and X issued by the Board of Governors of the Federal Reserve
Board) or any material contractual restriction binding on or affecting such
Borrower or (z) result in or require the creation or imposition of any Lien upon
or with respect to any of the properties of the Company or any of its
Subsidiaries.”
(ii)
By adding the following new clause (o) at the end of such section as follows:

“(o)    The Borrowers are not and will not be using “plan assets” (within the
meaning of 29 CFR § 2510.3-101, as modified by Section 3(42) of ERISA) of one or
more Benefit Plans for the repayment of any Advances, Letters of Credit or the
Commitments.”
(d)Section 5.01 of the Existing Credit Agreement is hereby amended by amending
and restating clause (d) in its entirety as follows:
“(d)    Preservation of Existence, Etc. Preserve and maintain, and cause each of
its Subsidiaries to preserve and maintain, its corporate or other organizational
existence, and the rights (charter and statutory) and franchises material to the
business of the Company and its Subsidiaries, taken as a whole; provided,
however, that (i) the Company and its Subsidiaries may consummate any merger or
consolidation permitted under Section 5.02(c), (ii) neither the Company nor any
of its Subsidiaries shall be required to preserve any such right or franchise if
the Company or such Subsidiary shall determine that the preservation thereof is
no longer desirable in the conduct of the business of the Company or such
Subsidiary, as the case may be, and that the loss thereof is not disadvantageous
in any material respect to the Company, such Subsidiary or the Lenders and (iii)
no Subsidiary shall be required to preserve its corporate or other
organizational existence if the Company has determined to liquidate or dissolve
such Subsidiary and such liquidation or dissolution will not violate any other
provision of this Agreement.”


2

--------------------------------------------------------------------------------





(e)Section 5.01(i) of the Existing Credit Agreement is hereby amended to replace
the phrase “Furnish to each Lender” with “Furnish to the Administrative Agent
(which shall promptly make such information available to the Lenders in
accordance with its customary practice)”.
(f)Section 5.01 of the Existing Credit Agreement is hereby amended to add the
following new Section 5.01(k) to the end thereof:
“(k)    Beneficial Ownership Regulation. The Company shall (a) notify the
Administrative Agent and each Lender that previously received a Beneficial
Ownership Certification of any change in the information provided in the
Beneficial Ownership Certification that would result in a change to the list of
beneficial owners identified therein and (b) promptly upon the reasonable
request of the Administrative Agent or any Lender, provide the Administrative
Agent or such Lender, as the case may be, any information or documentation
requested by it for purposes of complying with the Beneficial Ownership
Regulation.”
(g)Section 5.02(b)(vii) of the Existing Credit Agreement is hereby amended to
replace the reference to “$40,000,000” with “$85,000,000”.
(h)Section 6.01(e) of the Existing Credit Agreement is hereby amended to replace
the phrase “corporate action” with “corporate or other organizational action”.
(i)Article X of the Existing Credit Agreement is amended to add the following
new Section 10.19 at the end thereof and in connection therewith the table of
contents shall be amended to include a reference to “Section 10.19 Certain ERISA
Matters”:
“10.19    Certain ERISA Matters.
(a)    Each Lender (x) represents and warrants, as of the date such Person
became a Lender party hereto, to, and (y) covenants, from the date such Person
became a Lender party hereto to the date such Person ceases being a Lender party
hereto, for the benefit of, the Administrative Agent, each Arranger and their
respective Affiliates, and not, for the avoidance of doubt, to or for the
benefit of any Borrower, that at least one of the following is and will be true:
(i)     such Lender is not using “plan assets” (within the meaning of 29 CFR §
2510.3-101, as modified by Section 3(42) of ERISA) of one or more Benefit Plans
in connection with the Advances, the Letters of Credit or the Commitments;
(ii)     the transaction exemption set forth in one or more PTEs, such as PTE
84-14 (a class exemption for certain transactions determined by independent
qualified professional asset managers), PTE 95-60 (a class exemption for certain
transactions involving insurance company general accounts), PTE 90-1 (a class
exemption for certain transactions involving insurance company pooled separate
accounts), PTE 91-38 (a class exemption for certain transactions involving bank
collective investment funds) or PTE 96-23 (a class exemption for certain
transactions determined by in-house asset managers), is applicable with respect
to such Lender’s entrance into, participation in, administration of and
performance of the Advances, the Letters of Credit, the Commitments and this
Agreement;
(iii)     (A) such Lender is an investment fund managed by a “Qualified
Professional Asset Manager” (within the meaning of Part VI of PTE 84-14), (B)
such Qualified Professional Asset Manager made the investment decision on behalf
of such Lender to enter into, participate in, administer and perform the
Advances, the Letters of Credit, the Commitments and this Agreement, (C) the
entrance into, participation in, administration of and performance of the
Advances, the Letters of Credit, the Commitments and this Agreement satisfies
the requirements of sub-sections (b) through (g) of Part I of PTE 84-14 and (D)
to the best


3

--------------------------------------------------------------------------------





knowledge of such Lender, the requirements of subsection (a) of Part I of PTE
84-14 are satisfied with respect to such Lender’s entrance into, participation
in, administration of and performance of the Advances, the Letters of Credit,
the Commitments and this Agreement; or
(iv)     such other representation, warranty and covenant as may be agreed in
writing between the Administrative Agent, in its sole discretion, and such
Lender.
(b)     In addition, unless sub-clause (i) in the immediately preceding clause
(a) is true with respect to a Lender or such Lender has not provided another
representation, warranty and covenant as provided in sub-clause (iv) in the
immediately preceding clause (a), such Lender further (x) represents and
warrants, as of the date such Person became a Lender party hereto, to, and (y)
covenants, from the date such Person became a Lender party hereto to the date
such Person ceases being a Lender party hereto, for the benefit of, the
Administrative Agent, each Arranger and their respective Affiliates, and not,
for the avoidance of doubt, to or for the benefit of any Borrower, that:
(i)     none of the Administrative Agent, any Arranger nor any of their
respective Affiliates is a fiduciary with respect to the assets of such Lender
(including in connection with the reservation or exercise of any rights by the
Administrative Agent under this Agreement, any Loan Document or any documents
related to hereto or thereto);
(ii)     the Person making the investment decision on behalf of such Lender with
respect to the entrance into, participation in, administration of and
performance of the Advances, the Letters of Credit, the Commitments and this
Agreement is independent (within the meaning of 29 CFR § 2510.3-21) and is a
bank, an insurance carrier, an investment adviser, a broker-dealer or other
person that holds, or has under management or control, total assets of at least
$50 million, in each case as described in 29 CFR § 2510.3-21(c)(1)(i)(A)-(E);
(iii)     the Person making the investment decision on behalf of such Lender
with respect to the entrance into, participation in, administration of and
performance of the Advances, the Letters of Credit, the Commitments and this
Agreement is capable of evaluating investment risks independently, both in
general and with regard to particular transactions and investment strategies
(including in respect of the obligations of the Borrowers under the Agreement);
(iv)     the Person making the investment decision on behalf of such Lender with
respect to the entrance into, participation in, administration of and
performance of the Advances, the Letters of Credit, the Commitments and this
Agreement is a fiduciary under ERISA or the Code, or both, with respect to the
Advances, the Letters of Credit, the Commitments and this Agreement and is
responsible for exercising independent judgment in evaluating the transactions
hereunder, and
(v)     no fee or other compensation is being paid directly to the
Administrative Agent, each Arranger or their respective Affiliates for
investment advice (as opposed to other services) in connection with the
Advances, the Letters of Credit, the Commitments or this Agreement.
(c)    The Administrative Agent and each Arranger hereby informs the Lenders
that each such Person is not undertaking to provide impartial investment advice,
or to give advice in a fiduciary capacity, in connection with the transactions
contemplated hereby, and that such Person has a financial interest in the
transactions contemplated hereby in that such Person or an Affiliate thereof (i)
may receive interest or other payments with respect to the Advances, the Letters
of Credit, the Commitments and this Agreement, (ii) may recognize a gain if it
extended the Advances, the Letters of Credit or the Commitments for an amount
less than the amount being paid for an interest in the Advances, the


4

--------------------------------------------------------------------------------





Letters of Credit or the Commitments by such Lender or (iii) may receive fees or
other payments in connection with the transactions contemplated hereby, the Loan
Documents or otherwise, including structuring fees, commitment fees, arrangement
fees, facility fees, upfront fees, underwriting fees, ticking fees, agency fees,
administrative agent or collateral agent fees, utilization fees, minimum usage
fees, letter of credit fees, fronting fees, deal-away or alternate transaction
fees, amendment fees, processing fees, term out premiums, banker’s acceptance
fees, breakage or other early termination fees or fees similar to the
foregoing.”
SECTION 3.    Representations and Warranties. Effective on the Third Amendment
Effective Date, the Company represents and warrants to each of the Lenders and
the Administrative Agent that:
(a)the execution, delivery and performance by each of the Company, the Spinco
Borrower and the Canadian Borrower of this Agreement (i) is within such Person’s
corporate or other organizational powers, (ii) have been duly authorized by all
necessary corporate or other organizational action and (iii) do not (x)
contravene such Person’s charter, articles, by-laws or other organizational
documents or (y) contravene law (including Regulations T, U and X issued by the
Board of Governors of the Federal Reserve Board) or any material contractual
restriction binding on or affecting such Person or (z) result in or require the
creation or imposition of any Lien upon or with respect to any of the properties
of the Company or any of its Subsidiaries;
(b)after giving effect to this Agreement, the representations and warranties set
forth in Section 4.01 of the Existing Credit Agreement and in each other Loan
Document are true and correct in all material respects on and as of the Third
Amendment Effective Date, except to the extent such representations and
warranties expressly relate to an earlier date, in which case they were true and
correct in all material respects on and as of such earlier date; provided that,
in each case, such materiality qualifier shall not be applicable to any
representation and warranty that already is qualified or modified by materiality
in the text thereof; and
(c)as of the Third Amendment Effective Date, immediately prior to and after
giving effect to this Agreement, no Default or Event of Default has occurred and
is continuing.
SECTION 4.    Conditions Precedent to the Effectiveness of this Agreement. This
Agreement shall become effective on the date when the following conditions shall
have been satisfied or waived (such date, the “Third Amendment Effective Date”):
(a)The Administrative Agent shall have received counterparts of this Agreement
executed by the Borrowers, the Majority Lenders and the Administrative Agent;
(b)Each Borrower that qualifies as a “legal entity customer” under the
Beneficial Ownership Regulation shall have delivered to the Administrative
Agent, and any Lender requesting the same, a Beneficial Ownership Certification
in relation to such Borrower;
(c)The Borrowers shall have paid all fees and expenses payable to the
Administrative Agent and the Lead Arrangers as separately agreed to in
connection with this Agreement; and
(d)The representations and warranties in Section 3 of this Agreement shall be
true and correct as of the Third Amendment Effective Date.
For purposes of determining compliance with the conditions specified in this
Section 4, each Lender that has signed this Agreement shall be deemed to have
consented to, approved or accepted or to be satisfied with, each document or
other matter required thereunder to be consented to or approved by or acceptable
or satisfactory to a Lender unless the Administrative Agent shall have received
notice from such Lender prior to the proposed Third Amendment Effective Date
specifying its objection thereto.
SECTION 5.    Acknowledgement and Confirmation. Each of the Borrowers hereby
agrees that (a) with respect to each Loan Document to which it is a party, after
giving effect to this Agreement and the transactions


5

--------------------------------------------------------------------------------





contemplated hereunder, all of its obligations, liabilities and indebtedness
under such Loan Document, including any guarantee obligations are hereby
confirmed and reaffirmed and shall, except as expressly set forth herein, remain
unmodified and in full force and effect on a continuing basis, (b) the Existing
Credit Agreement and each other Loan Document, as specifically amended pursuant
to this Agreement, shall continue to be in full force and effect and are hereby
in all respects ratified and confirmed and (c) this Amendment shall constitute a
Loan Document.
SECTION 6.    No Waivers. The execution, delivery and effectiveness of this
Agreement shall not operate as a waiver of any right, power or remedy of any
Lender or the Administrative Agent under any of the Loan Documents, nor
constitute a waiver of any provision of the Loan Documents or in any way limit,
impair or otherwise affect the rights and remedies of the Administrative Agent
or the Lenders under the Loan Documents. Nothing herein shall be deemed to
entitle any Borrower to a consent to, or a waiver, amendment, modification or
other change of, any of the terms, conditions, obligations, covenants or
agreements contained in the Existing Credit Agreement or any other Loan Document
in similar or different circumstances. Nothing expressed or implied in this
Agreement shall be construed as a release or other discharge of any Borrower
under any Loan Document from any of its obligations and liabilities thereunder.
SECTION 7.    Applicable Law. THIS AGREEMENT SHALL BE GOVERNED BY, AND CONSTRUED
IN ACCORDANCE WITH, THE LAW OF THE STATE OF NEW YORK. The provisions of Sections
10.07 and 10.10 of the Credit Agreement shall apply to this Agreement to the
same extent as if fully set forth herein.
SECTION 8.    Counterparts. This Agreement may be executed in counterparts (and
by different parties hereto on different counterparts), each of which shall
constitute an original but all of which when taken together shall constitute a
single contract, and shall become effective as provided in Section 6 hereof.
Delivery of an executed counterpart of a signature page to this Agreement by
facsimile or in electronic (i.e., “pdf” or “tif”) format shall be effective as
delivery of a manually executed counterpart of this Agreement.
SECTION 9.    Headings. Section headings used herein are for convenience of
reference only, are not part of this Agreement and are not to affect the
construction of, or to be taken into consideration in interpreting, this
Agreement.
SECTION 10.    Costs and Expenses. The Company hereby reconfirms its obligations
pursuant to Section 10.04(a) of the Existing Credit Agreement and the Credit
Agreement to pay and reimburse the Administrative Agent in accordance with the
terms thereof.
SECTION 11.    Successors and Assigns. This Agreement shall be binding on and
inure to the benefit of the parties and their heirs, beneficiaries, successors
and permitted assigns.
[Remainder of this page intentionally left blank]


6

--------------------------------------------------------------------------------






IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed as of the date first above written.


OLIN CORPORATION
 
 
 
 
By:
/s/ Teresa M. Vermillion
 
Name: Teresa M. Vermillion
 
Title: Vice President & Treasurer
 
 
OLIN CANADA ULC
 
 
 
 
By:
/s/ Teresa M. Vermillion
 
Name: Teresa M. Vermillion
 
Title: Vice President & Treasurer
 
 
BLUE CUBE SPINCO LLC
 
 
 
 
By:
/s/ Teresa M. Vermillion
 
Name: Teresa M. Vermillion
 
Title: Vice President & Treasurer



































Third Amendment Agreement
Olin Corporation
Signature Page





--------------------------------------------------------------------------------





WELLS FARGO BANK, NATIONAL ASSOCIATION,
as Administrative Agent and Lender
 
 
 
 
By:
/s/ Daniel R. Van Aken
 
Name: Daniel R. Van Aken
 
Title: Managing Director
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 



























































Third Amendment Agreement
Olin Corporation
Signature Page





--------------------------------------------------------------------------------





BANK OF AMERICA, N.A., as Lender
 
 
 
 
By:
/s/ Eric A. Escagne
 
Name: Eric A. Escagne
 
Title: Senior Vice President
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 































































Third Amendment Agreement
Olin Corporation
Signature Page





--------------------------------------------------------------------------------





JPMORGAN CHASE BANK, N.A., as a Lender
 
 
 
 
By:
/s/ Krys Szremski
 
Name: Krys Szremski
 
Title: Executive Director
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 































































Third Amendment Agreement
Olin Corporation
Signature Page





--------------------------------------------------------------------------------





CITIBANK, N.A., as a Lender
 
 
 
 
By:
/s/ Michael Vondriska
 
Name: Michael Vondriska
 
Title: Vice President
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 































































Third Amendment Agreement
Olin Corporation
Signature Page





--------------------------------------------------------------------------------





SUMITOMO MITSUI BANKING CORPORATION,
as a Lender
 
 
 
 
By:
/s/ James D. Weinstein
 
Name: James D. Weinstein
 
Title: Managing Director
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 



























































Third Amendment Agreement
Olin Corporation
Signature Page





--------------------------------------------------------------------------------





THE BANK OF NOVA SCOTIA, as a Lender
 
 
 
 
By:
/s/ Sangeeta Shah
 
Name: Sangeeta Shah
 
Title: Director
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 































































Third Amendment Agreement
Olin Corporation
Signature Page





--------------------------------------------------------------------------------





MUFG BANK, LTD. (formerly known as The Bank of
Tokyo-Mitsubishi UFJ, Ltd.), as a Lender
 
 
 
 
By:
/s/ Mark Campbell
 
Name: Mark Campbell
 
Title: Authorized Signatory
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 























































Third Amendment Agreement
Olin Corporation
Signature Page





--------------------------------------------------------------------------------





MITSUBISHI UFJ LEASE & FINANCE (U.S.A.) Inc.,
as a Lender
 
 
 
 
By:
/s/ Kei Mitarai
 
Name: Kei Mitarai
 
Title: Vice President
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 



























































Third Amendment Agreement
Olin Corporation
Signature Page





--------------------------------------------------------------------------------





PNC BANK, NATIONAL ASSOCIATION, as a Lender
 
 
 
 
By:
/s/ Caleb A. Shapkoff
 
Name: Caleb A. Shapkoff
 
Title: Vice President
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 































































Third Amendment Agreement
Olin Corporation
Signature Page





--------------------------------------------------------------------------------





THE TORONTO-DOMINION BANK, as a Lender
 
 
 
 
By:
/s/ Ian Sinclair
 
Name: Ian Sinclair
 
Title: Senior Analyst
 
         National Accounts
 
 
By:
/s/ Kyla Rackley
 
Name: Kyla Rackley
 
Title: Manager Commercial Credit
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 































































Third Amendment Agreement
Olin Corporation
Signature Page





--------------------------------------------------------------------------------





ING BANK, A BRANCH OF ING-DIBA AG, as a
Lender
 
 
 
 
By:
/s/ Wouter Jansen
 
Name: Wouter Jansen
 
Title: Director
 
 
By:
/s/ Sascha Weyrich
 
Name: Sascha Weyrich
 
Title: Vice President
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 































































Third Amendment Agreement
Olin Corporation
Signature Page





--------------------------------------------------------------------------------





ING BANK N.V., DUBLIN BRANCH, as a Lender
 
 
 
 
By:
/s/ Sean Hassett
 
Name: Sean Hassett
 
Title: Director
 
 
By:
/s/ Cormac Langford
 
Name: Cormac Langford
 
Title: Director
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 

































































Third Amendment Agreement
Olin Corporation
Signature Page





--------------------------------------------------------------------------------





DEUTSCHE BANK AG NEW YORK BRANCH, as a
Lender
 
 
 
 
By:
/s/ Ming K. Chu
 
Name: Ming K. Chu
 
Title: Director
 
 
By:
/s/ Virginia Cosenza
 
Name: Virginia Cosenza
 
Title: Vice President
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 

























































Third Amendment Agreement
Olin Corporation
Signature Page





--------------------------------------------------------------------------------





INTESA SANPAOLO S.P.A. - NEW YORK BRANCH,
as a Lender
 
 
 
 
By:
/s/ William S. Denton
 
Name: William S. Denton
 
Title: Global Relationship Manager
 
 
By:
/s/ John Michalisin
 
Name: John Michalisin
 
Title: FVP & Relationship Manager
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 































































Third Amendment Agreement
Olin Corporation
Signature Page





--------------------------------------------------------------------------------





BRANCH BANKING AND TRUST COMPANY, as a
Lender
 
 
 
 
By:
/s/ Trevor H. Williams
 
Name: Trevor H. Williams
 
Title: Assistant Vice President
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 

























































Third Amendment Agreement
Olin Corporation
Signature Page





--------------------------------------------------------------------------------





THE NORTHERN TRUST COMPANY, as a Lender
 
 
 
 
By:
/s/ John Lascody
 
Name: John Lascody
 
Title: Vice President
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 







































































Third Amendment Agreement
Olin Corporation
Signature Page



